Citation Nr: 1038771	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  05-07 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

1.	Entitlement to an initial compensable rating for chronic 
obstructive pulmonary disease (COPD).

2.	Entitlement to service connection for a chronic upper airway 
disability, claimed as chronic sinusitis, to include as 
secondary to service-connected COPD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1991 to July 1994.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from rating decisions of July 2002 and April 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The case was previously before the 
Board in February 2009, and was remanded for additional 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives and may proceed 
with review of the issues decided herein.  Stegall v. West, 11 
Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  In October 2003 correspondence, the Veteran indicated that he 
wished to withdraw his appeal concerning the issue of an initial 
compensable rating for COPD.

2.  The Veteran does not have chronic sinusitis; allergic 
rhinitis did not begin during service and is not shown to be 
otherwise related to service, to include as secondary to service-
connected COPD.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal with 
respect to the issue of an initial compensable rating for COPD 
are met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for service connection for an upper airway 
disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 
3.309 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawn Claim

In a July 2002 rating decision, the RO granted service connection 
for COPD and assigned a noncompensable evaluation.  The Veteran 
disagreed with this rating in October 2002 and perfected an 
appeal to the Board in May 2003.

In October 2003 correspondence, the Veteran indicated that he 
wished to withdraw his appeal concerning an increased rating for 
COPD.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.

The Veteran has properly withdrawn his appeal concerning the an 
increased rating for COPD; hence, there remain no allegations of 
errors of fact or law for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review this claim, and it 
is dismissed.

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in December 2003.  Complete notice was sent in January 
2007, and the claim was readjudicated in a February 2010 
supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, and obtained medical opinions as to the etiology 
and severity of disabilities.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Service Connection for Upper Airway Disability

The Veteran is seeking service connection for an upper airway 
disability, claimed as sinusitis and ethmoiditis of the sinuses 
with polyps, which he contends began during service.  

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  In addition, certain chronic diseases, such as 
arthritis, may be presumed to have been incurred during service 
if they become disabling to a compensable degree within one year 
of separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  
Disorders diagnosed more than one year after discharge may still 
be service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Service treatment records reflect that the Veteran was treated 
for numerous episodes of shortness of breath and cough between 
June 1993 and January 1994.  In June 1993, he presented with sore 
throat and coughing and was diagnosed as having an upper 
respiratory infection.  Later that month he complained of 
constant coughing, difficulty breathing, and wheezing.  He was 
assessed as having reactive airway disease (RAD) with allergic 
response.  His symptoms continued into July 1993, when he was 
noted to have complained of difficulty breathing when running or 
doing physical training for the past three weeks.  Two weeks 
later, the Veteran sought treatment for productive cough and 
wheezing.  He was assessed as having "probable allergies," and 
the treatment note indicates that pulmonary function tests (PFTs) 
to rule out RAD were pending.  

A treatment note dated in August 1993 indicates that the Veteran 
had loss of consciousness possibly related to alcohol 
consumption, and he reported having "sinus headache," although 
no symptoms of sinusitis were present.  He continued to report 
shortness of breath and chest tightness in later August, and he 
had experienced 2 episodes of apnea in which intubation was 
required.  It was noted that these incidents were related to 
alcohol ingestion.  The Veteran was using Proventil MDI with 
minimal effectiveness.  It was noted that the PFT of July 1993 
was normal.  Chest x-rays in September 1993 indicated low lung 
volume bilaterally.  In January 1994, the Veteran reported 
symptoms of upper respiratory infection as well as productive 
cough for the past month.  An x-ray taken that date was normal.  
During his separation physical examination in April 1994, the 
Veteran reported a history of shortness of breath, chronic cough, 
and pain or pressure in the chest.  In addition, he reported 
dizziness and frequent sinus headaches.  On examination, his nose 
and sinuses were found to be normal.  

VA treatment records reflect that the Veteran sought treatment in 
May 1995 for difficulty breathing.  On examination, his lungs 
were clear but he had mild nasal congestion diagnosed as upper 
respiratory infection.  He was again diagnosed as having upper 
respiratory infection in April 1999.  The condition resolved 
within 2 weeks.  Private treatment records indicate that he was 
assessed with viral upper respiratory infection in October 2000 
and bronchitis in November 2000.  Later in November, he 
complained of increased shortness of breath, as well as clear 
runny nose and sneezing.  The condition was diagnosed as asthma 
exacerbation; however, the Veteran was also given nasal spray to 
treat "allergic rhinitis."  In March 2001, he was diagnosed 
with acute sinusitis, acute upper respiratory infection, acute 
pharyngitis, and allergic rhinitis.  

VA treatment records dated in April 2003 reflect that the Veteran 
sought treatment for a cough that had been ongoing for two weeks.  
He was assessed as having allergic rhinitis.  During a follow up 
appointment, he reported a long history of allergies.  He stated 
that his asthma and allergies were worsening, and his symptoms 
included sneezing, congestion, and chronic sore throat.  A VA 
treatment note dated in September 2003 shows diagnoses of 
allergic rhinitis, asthma, and possible chronic sinusitis.  The 
examiner stated that "there is a relationship between [the 
Veteran's] nasal symptom and chest symptoms," as they "are 
considered part of one affected system."  A CT scan in October 
2003 revealed no evidence of mucosal thickening or fluid levels 
involving the paranasal sinuses.  Ethmoiditis was diagnosed.  In 
December 2003, the Veteran underwent septoplasty and 
turbinoplasty to correct nasal obstruction.  Recurrent sinusitis 
was diagnosed in January 2004, and allergic rhinitis was 
diagnosed in February 2004.  VA outpatient treatment records 
reflect that the Veteran continued to report occasional sinus 
pain and congestion from 2007 through 2009.  

The Veteran was afforded a VA examination in April 2009.  The 
examiner reviewed the record and noted the Veteran's history of 
nasal surgery.  She noted a history of seasonal nasal allergies 
with sinusitis involving headache, fever, drainage, and sinus 
pain.  The Veteran experienced 2 episodes per year of 7 to 14 
days duration each, but there was no incapacitation.  The Veteran 
reported that his symptoms included sinus headaches up to 6 times 
per week.  An axial CT of the sinuses revealed that sinusitis was 
not present.  The Veteran reported intermittent productive 
coughing with occasional wheezing, dyspnea, and chest pain with 
exertion.  The examiner opined that the current diagnosis of COPD 
is not supported by the record; rather, she diagnosed his lung 
disability as RAD and stated that it did not impact the Veteran's 
activities of daily living except during flares occurring 
approximately twice per year.  In an October 2009 addendum, the 
examiner clarified that the prior CT scan confirmed that chronic 
sinusitis is not present.  Although the Veteran has occasional 
episodes of sinusitis, he does not have a chronic condition.  She 
opined that the allergic rhinitis which was diagnosed during the 
examination is not related to the service-connected RAD because 
RAD does not cause allergic rhinitis, although "similar 
environmental allergens can be an irritant to each of these 
conditions."  

Based on the foregoing evidence, the Board concludes that service 
connection is not warranted for an upper airway disability.  
Although the Veteran reported frequent sinus headaches in 
service, sinusitis was never diagnosed, and the evidence fails to 
show a current diagnosis of chronic sinusitis.  While there is a 
current diagnosis of allergic rhinitis, this condition was not 
diagnosed in service.  The record reflects that the Veteran had 
two documented episodes of upper respiratory infection in 
service, which appear to have resolved by time of his separation 
physical examination when his nose and sinuses were normal.  
Furthermore, there is no competent medical evidence causally 
relating the Veteran's current symptoms to his service-connected 
lung disability.  

The Board acknowledges the VA examiner's statement in September 
2003 that the Veteran's nasal and chest symptoms are part of one 
affected system.  This opinion does not expressly identify a 
causal relationship between the service-connected lung disorder 
and the nasal symptoms.  The statement that there is "one 
affected system" is not inconsistent with the later examiner's 
statement that "similar environmental allergens can be an 
irritant to each of these conditions."  In addition, the Board 
notes that the 2003 examiner rendered his or her opinion 
apparently without the benefit of reviewing the Veteran's 
treatment records, PFT results, x-rays, or CT scans.  
Accordingly, the Board finds the 2009 evaluation and opinion to 
be better informed and more probative as to the likely etiology 
of the claimed condition.  

In summary, an upper respiratory condition was not diagnosed in 
service or for several years thereafter, and it is not shown by 
competent medical evidence to be causally related to service, to 
include as secondary to the service-connected lung disability.  
The claim is denied. 


ORDER

The appeal for an initial increased rating for COPD is dismissed.

Service connection for an upper respiratory disability, to 
include chronic sinusitis and allergic rhinitis, is denied.  




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


